—In a proceeding pursuant to Election Law article 16, inter alia, to nullify the certificate of elected officers and certificate of rules filed by the Jefferson County Committee of the Independence Party of the State of New York with the Jefferson County Board of Elections, the petitioner appeals from a judgment of the Supreme Court, Suffolk County, (D’Emilio, J.), dated April 13, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly concluded that the instant proceeding was subject to the 10-day period of limitations set forth in Election Law § 16-102 (2). Since the instant proceeding was commenced after that period expired, it was untimely (see, Matter of Stabile v DeFronzo, 231 AD2d 577; Matter of Curcio v Kelly, 193 AD2d 738).
We further note that the petitioner should have commenced this proceeding in Jefferson County where this election controversy arose (see, Matter of Lucchese v Rotella, 60 NY2d 815; Matter of Doyle v Supreme Ct., 286 App Div 469). S. Miller, J. P., Friedmann, Florio and Smith, JJ., concur.